                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALI POORSINA,                                      Case No. 20-cv-09122-AGT
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         DEFAULT JUDGMENT
                                   9

                                  10     TAN TSENG, et al.,                                 Re: Dkt. No. 19
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is pro se plaintiff Ali Poorsina’s motion for default judgment against all

                                  14   defendants. Dkt. 19. The motion is denied as procedurally improper.

                                  15          Obtaining a default judgment in federal court involves a two-step process: (1) seeking a

                                  16   clerk’s entry of default under Rule 55(a), and (2) filing a motion for entry of default judgment

                                  17   under Rule 55(b). Fed. R. Civ. P. 55(a), (b); Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986)

                                  18   (recognizing “two-step process required by Rule 55”); Symantec Corp. v. Glob. Impact, Inc., 559

                                  19   F.3d 922, 923 (9th Cir. 2009) (noting Rule 55’s “two-step process of ‘Entering a Default’ and

                                  20   ‘Entering a Default Judgment’”). When the clerk has not entered default against a defendant, a

                                  21   motion for default judgement against that defendant is improper. Bradford v. Voong, 2017 WL

                                  22   6558586, at *1 (N.D. Cal. Dec. 22, 2017) (denying motion for default judgment because the clerk

                                  23   had not entered default and collecting cases doing same).

                                  24          In the pending motion, Poorsina claims that “the Clerk made an entry of default pursuant

                                  25   to Rule 55(a) [] on June 1, 2021.” Dkt. 19 at 1. The docket, however, reveals that Poorsina has

                                  26   not requested or obtained entry of default by the Clerk of Court. Accordingly, his motion for

                                  27   default judgment is not properly before the undersigned and is denied without prejudice.

                                  28
                                   1          Poorsina is encouraged to visit the Court’s website, where he can obtain information and

                                   2   resources about appearing pro se. See U.S. District Court, N.D. Cal., Representing Yourself,

                                   3   https://cand.uscourts.gov/pro-se-litigants/. Poorsina may also schedule an appointment with the

                                   4   Legal Help Center by emailing fedpro@sfbar.org, or by calling (415) 782-8982.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 8, 2021

                                   7
                                                                                                  ALEX G. TSE
                                   8                                                              United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
